DENY and Opinion Filed February 11, 2020




                                          S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01579-CV

               IN RE PIONEER NATURAL RESOURCES USA, INC., Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-05255

                              MEMORANDUM OPINION
                            Before Justices Schenck, Reichek, and Evans
                                    Opinion by Justice Reichek
        Before the Court is relator’s petition for writ of mandamus in which it contends the trial

court abused its discretion by overruling privilege objections asserted in response to requests for

production of documents and interrogatories; overruling over-breath, burden and relevance

objections asserted in response to an interrogatory; and, compelling interrogatory answers and

production of responsive documents. Entitlement to mandamus relief requires relators to show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and the mandamus record, we conclude relator has not shown it is entitled

to the relief requested.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                       /Amanda L. Reichek/
                                                       AMANDA L. REICHEK
                                                       JUSTICE




191579F.P05




                                                   2